Order entered June 5, 2013




                                                   In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                           No. 05-12-00125-CR

                                     JOSHUA JUAREZ, Appellant

                                                      V.

                                  THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 6
                                     Dallas County, Texas
                             Trial Court Cause No. F11-00551-X

                                                 ORDER
        In this case, appellant raises an issue related to the costs assessed against him. The record,

however, does not contain a cost bill or other document with an itemized list of costs assessed in this case.

We ORDER the Dallas County District Clerk to prepare and file, within seven days of the date of this

order, a supplemental clerk’s record containing a detailed itemization of the costs assessed in this case,

including but not limited to, specific court costs, fees, and court appointed attorney fees. See TEX. CODE

CRIM. PROC. ANN. arts. 103.001, 103.006 (West 2006).

        The supplemental clerk’s record SHALL ALSO INCLUDE an explanation of any abbreviations

used to designate a particular fee, cost, or court appointed attorney fee.


                                                            /s/     MICHAEL J. O'NEILL
                                                                    JUSTICE